DETAILED ACTION

This action is in response to the Application filed on 05/20/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 – 2, 13 – 15 and 18 – 20 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US Pub. No. US 2008/0175029; (hereinafter Jung).
Regarding claim 1, Jung [e.g. Figs. 2 – 3] discloses a burst-mode controller for a DC-DC converter, the controller comprising: an output module [e.g. Fig. 2; driver providing Vgate] configured to provide a switch control signal to the DC-DC converter [e.g. Vgate], the switch control signal comprising a plurality of burst windows [e.g. Fig. 3; see Vgate between T1-T2, and every time Vbc is high and Vgate switches during said time], each burst window corresponding to a period of a fixed-frequency burst clock [e.g. Fig. 2; sawtooth SS; paragraph 049 recites “the group frequency of the converter's gate signal Vgate and the output voltage Vout can be controlled by controlling the frequency of the sawtooth waveform signal Ss”] and comprising a number of switching cycles [e.g. each cycle between T1-T2 and every time Vbc is high]; an on-time-control-module [e.g. Fig. 2; 430 and 440] configured to: receive a compensation signal [e.g. Fig. 2; Vint], wherein the compensation signal is based on the output voltage of the DC-DC converter [e.g. Vout at voltage divider R1/R2 and amplifier 311]; and set an on-time of the switching cycles of the switch control signal [e.g. paragraphs 045 – 046 recites “The SR flip-flop 440 may generate a gate driver control signal Vgc according to the first signal S1 and the second signal S2 input to the set terminal S and the reset terminal R. When the first signal S1 is a high level, the SR flip-flop 440 can generate a high level gate driver control signal Vgc at an output terminal Q. The high level gate driver control signal Vgc is maintained at the high level until a high-level second signal S2 is input to the reset terminal R. When the high level second signal S2 is input to the reset terminal R, the SR flip-flop 440 can generate a low-level gate driver control signal Vgc at the output terminal Q. In correspondence to the high level gate driver control signal Vgc, the gate driver 500 can transmit a gate signal Vgs to the main switch Qsw for turning it on, and in correspondence to the low level gate driver control signal Vgc, the gate driver 500 may transmit a gate signal Vgs to the main switch Qsw for turning off the main switch Qsw”] based on the compensation signal [e.g. MOT is generated based on Cout]; and a burst-control-module [e.g. 320, 330, 420] configured to regulate the on-time of the switching cycles of the switch control signal by setting the number of switching cycles for each burst window of the switch control signal [e.g. sawtooth SS; paragraph 049 recites “As it is clear from the description, the group frequency of the converter's burst operation is essentially the same frequency as that of the sawtooth waveform signal Ss, output by the oscillator 320, irrespective of the load connected to the output terminal. That is, the group frequency of the gate signal Vgate of the converter and the output voltage Vout correspond to the frequency of the sawtooth waveform signal Ss”].
Regarding claim 2, Jung [e.g. Figs. 2 – 3] discloses wherein the burst-control-module [e.g. 320, 330, 420] is configured to: receive the compensation signal [e.g. at non-inverting input of 330]; and set the number of switching cycles for each burst window of the switch control signal [e.g. paragraph 043 recites “The AND gate 420 may receive the signal Sp and the burst mode control signal Vbc, and generate a high-level first signal S1 when the two signals are high level. The first signal S1 can be input to a set terminal of the SR flip-flop 440”] to regulate the compensation signal to a target range [e.g. by regulating the output voltage Vout; Fig. 3; see Vint range; paragraph 038 recites “the voltage Vint is reduced as the load is reduced and is increased as the load is increased.” Paragraphs 047 – 048 recite “FIG. 3 illustrates an operation of the converter. FIG. 3 shows a waveform diagram of the output voltage Vout, the gate control signal Vgs, the burst mode control signal Vbc, and the voltage Vint of the converter. The burst mode control signal Vbc may become a high level at a time T1 when the voltage Vint crosses the voltage of the sawtooth waveform signal Ss. Since the high-level burst mode control signal Vbc is applied to the input terminal 11 of the AND gate 410, the first signal S1 becomes synchronized with the signal Sp at the time when the signal Sp assumes a high-level. When a high-level first signal S1 is applied to the set terminal S of the SR flip-flop 440, a high-level gate driver control signal Vgc is generated and applied to the gate driver 500. The gate driver 500 can generate and transmit a gate signal Vgate for turning on the main switch Qsw according to the high-level gate driver control signal Vgc. When the main switch Qsw is turned on, the hall sensor 210 can sense the current Im and the sense voltage Vsense is correspondingly increased. When the sense voltage Vsense becomes greater than the voltage Vint, a high-level second signal S2 can be input to the reset terminal R of the SR flip-flop 440. Correspondingly, the SR flip-flop 440 may transmit a low-level gate driver control signal Vgc to the gate driver 500. The gate driver 500 can transmit a gate signal Vgate for turning off the main switch Qsw according to a low-level gate driver control signal Vgc. After the main switch Qsw is turned off, the main switch Qsw is turned on again substantially at the time when the signal Sp has a high-level pulse. In a like manner, the switching operation is repeated during the period of T1-T2, during which the output voltage Vout is increased by the switching and the voltage Vint is reduced. At the time T2, the voltage of sawtooth waveform signal Ss can become greater than the voltage Vint, and the burst mode control signal Vbc can become a low level. Since a low-level burst mode control signal Vbc is input to the input terminal I1 of the AND gate 420, the AND gate 420 generates a low-level first signal S1 irrespective of the signal input to the input terminal 12”].
Regarding claim 13, Jung [e.g. Figs. 2 – 3] discloses wherein: the on-time-control module comprises a ramp generator [e.g. 210, 230]; and the on-time-control module is configured to: compare a ramp voltage from the ramp generator [e.g. Vsense; paragraph 035 recites “The slope compensation/offset voltage unit 210 can generate an offset voltage Vf to the adder 230. When the duty ratio is greater than a predetermined value, for example, 0.5 in the current mode DC-DC converter, sub-harmonic oscillation occurs to consecutively change the duty ratio. Slope compensation can be applied to prevent this, and the slope compensation/offset voltage unit 210 can compensate the slope of the sensed current with a greater slope compared to the slope of the output voltage of an integrator, thereby preventing the sub-harmonic oscillation. The adder 230 can add the voltage VS and the offset voltage Vf to generate the sense voltage Vsense to the PWM controller 400”] to the compensation signal [e.g. Vint]; and set the on-time of the switch control signal based on the comparison [e.g. paragraphs 044 – 046 recites “The second comparator 430 may receive a sense voltage Vsense through a non-inverting terminal (+), and a voltage Vint through an inverting terminal (-). The second comparator 430 may compare the sense voltage Vsense and the voltage Vint, and generate a second signal S2 according to the comparison result. The second signal S2 becomes a high level when the sense voltage Vsense is greater than the voltage Vint, and it becomes a low level when the sense voltage Vsense is less than the voltage Vint. The second signal S2 can be input to a reset terminal R of the SR flip-flop 440. The SR flip-flop 440 may generate a gate driver control signal Vgc according to the first signal S1 and the second signal S2 input to the set terminal S and the reset terminal R. When the first signal S1 is a high level, the SR flip-flop 440 can generate a high level gate driver control signal Vgc at an output terminal Q. The high level gate driver control signal Vgc is maintained at the high level until a high-level second signal S2 is input to the reset terminal R. When the high level second signal S2 is input to the reset terminal R, the SR flip-flop 440 can generate a low-level gate driver control signal Vgc at the output terminal Q. In correspondence to the high level gate driver control signal Vgc, the gate driver 500 can transmit a gate signal Vgs to the main switch Qsw for turning it on, and in correspondence to the low level gate driver control signal Vgc, the gate driver 500 may transmit a gate signal Vgs to the main switch Qsw for turning off the main switch Qsw”].  
Regarding claim 14, Jung [e.g. Figs. 2 – 3] discloses wherein the on-time-control module is configured to:Page 5 of 8New U.S. patent appln.Docket No.: 82175144US02Preliminary Amendment filed compare [e.g. 430] a current signal [e.g. Vsense], indicative of an inductor current of the DC-DC converter [e.g. when Qsw is conducting], to the compensation voltage [e.g. Vint]; and set the on-time of the switch control signal based on the comparison [e.g. paragraphs 044 – 046].  

Regarding claim 15, Jung [e.g. Figs. 2 – 3] discloses A DC-DC converter [e.g. 100] comprising the burst-mode controller of claim 1.  

Regarding claim 18, Jung [e.g. Figs. 2 – 3] discloses wherein the compensation signal is based on a comparison of the output voltage of the DC-DC converter to a reference voltage [e.g. Vref].  

Regarding claim 19, Jung [e.g. Figs. 2 – 3] discloses further comprising an error module [e.g. 310] configured to provide the compensation signal.  

Regarding claim 20, Jung [e.g. Figs. 2 – 3] discloses wherein the error module comprises a gm-stage error amplifier [e.g. 311; paragraph 038].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or 
    nonobviousness.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of US Pub. No. 2016/0276931; (hereinafter Trichy).

Regarding claim 6, Jung fails to disclose wherein the burst-control-module is configured to set the number of switching cycles at each rising or falling edge of the fixed-frequency burst clock.  
Trichy [e.g. Figs. 2 - 3] teaches wherein the burst-control-module [e.g. 204] is configured to set the number of switching cycles at each rising or falling edge of the fixed-frequency burst clock [e.g. CLK, see Fig. 3 with respect to HSB and CLK].  
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Jung by wherein the burst-control-module is configured to set the number of switching cycles at each rising or falling edge of the fixed-frequency burst clock as taught by Trichy in order of being able to efficiently transitioning the power converter to different modes of operation.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of US Pub. No. 2021/0226470; (hereinafter Luo).

Regarding claim 10, Jung fails to disclose configured to control the DC-DC converter such that a current of an inductor in the DC-DC converter returns to zero between successive switching cycles of the bursts of the switch control signal.  
Luo [e.g. Figs. 4 - 5] teaches configured to control the DC-DC converter [e.g. Fig. 4] such that a current of an inductor [e.g. IL] in the DC-DC converter returns to zero between successive switching cycles of the bursts of the switch control signal [e.g. Fig. 5; paragraph 040 recites “As shown by the curve 530, the inductor current (e.g., the current 384 and/or the current 484) not only drops to zero in magnitude but also skip one or more switching cycles under the burst mode according to certain embodiments”. Also the diode D of Jung is replaced by transistor MOS1 of Luo].
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Jung by configured to control the DC-DC converter such that a current of an inductor in the DC-DC converter returns to zero between successive switching cycles of the bursts of the switch control signal as taught by Luo in order of being able to save power during low load condition.

Claim(s) 16 – 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of US Patent No. 11,038427; (hereinafter Harshey).

Regarding claim 16, Jung fails to disclose wherein the burst-control-module is configured to: receive a second compensation signal, wherein the second compensation signal is based on the output voltage of the DC-DC converter; and set the number of switching cycles for each burst window of the switch control signal to regulate the second compensation signal to a target range.  
Harshey [e.g. Figs. 2 - 3] teaches wherein the burst-control-module is configured to: receive a second compensation signal [e.g. UV], wherein the second compensation signal is based on the output voltage of the DC-DC converter [e.g. Vout]; and set the number of switching cycles for each burst window of the switch control signal to regulate the second compensation signal to a target range [e.g. based on the output voltage range 320; col. 4, lines 43 – 50 recites “A burst is initiated when the output voltage Vout drops to a low-voltage threshold VL, and a burst is terminated when the output voltage Vout reaches the high-voltage threshold VH. During a burst, which typically consists of a number of charge cycles”].  
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Jung by wherein the burst-control-module is configured to: receive a second compensation signal, wherein the second compensation signal is based on the output voltage of the DC-DC converter; and set the number of switching cycles for each burst window of the switch control signal to regulate the second compensation signal to a target range as taught by Harshley in order of being able to maintain the output voltage between desirable range during low power conditions.

Regarding claim 17, Jung fails to disclose wherein the second compensation signal comprises: a separate signal to the compensation signal; or the compensation signal.  
	Harshey [e.g. Figs. 2 - 3] teaches wherein the second compensation signal comprises: a separate signal to the compensation signal; or the compensation signal [e.g. UV].  
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify Jung by wherein the second compensation signal comprises: a separate signal to the compensation signal; or the compensation signal as taught by Harshley in order of being able to maintain the output voltage between desirable range during low power conditions.

Allowable Subject Matter
Claims 3 – 5, 7 – 9, 11 and 12 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
The primary reason for the indication of the allowability of claim 3 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “wherein: the burst-control-module is configured to regulate the compensation signal to the target range by: increasing the number of switching cycles if the compensation signal is greater than an upper-limit of the target range; and decreasing the number of switching cycles if the compensation signal is less than a lower-limit of the target range.”  
The primary reason for the indication of the allowability of claim 4 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “wherein the burst-control-module is configured to increment or decrement the number of switching cycles by one switching cycle if the compensation signal is outside the target range.”  
The primary reason for the indication of the allowability of claim 5 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “wherein the burst-control-module is configured to: determine a deviation of the compensation signal from the target range; and set the number of switching cycles based on the deviation”.
The primary reason for the indication of the allowability of claim 7 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “wherein the controller is configured to operate in a pulse-frequency-modulation, PFM, mode if the burst-control-module sets the number of switching cycles to one and the compensation signal is less than a lower-limit of the target range.”  
The primary reason for the indication of the allowability of claim 11 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “wherein if the number of switching cycles of the bursts of the switch control signal is equal to a maximum cycle number, the burst-mode controller is configured to control the DC-DC converter such that a current of an inductor in the DC-DC converter does not return to zero between successive switching cycles of the bursts of the switch control signal.”  
The primary reason for the indication of the allowability of claim 12 is the inclusion therein, in combination as currently claimed as a whole, of the limitation of “wherein the burst-control-module comprises: a cycle setter configured to: compare the compensation signal to the target range at each rising or falling edge of the fixed-frequency burst clock; and output a total cycle signal defining the total number of switching cycles for a burst of the switch control signal; a cycle counter configured to count the number of switching cycles of the burst and output a cycle count signal; and a cycle comparator circuit configured to: compare the total cycle signal to the cycle count signal; and output a burst mode enable signal to the output module and the on-time- control-module, for indicating that a further switching cycle should be produced, based on the comparison of the cycle-count-signal and the total cycle signal.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex Torres-Rivera whose telephone number is (571)272-5261. The examiner can normally be reached M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MONICA LEWIS can be reached on (571) 272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX TORRES-RIVERA/Primary Examiner, Art Unit 2838